686 F.2d 261
UNITED STATES of America, Plaintiff-Appellee,v.William Archie WILLIAMS, Defendant-Appellant.
No. 80-3064.
United States Court of Appeals,Fifth Circuit.
Unit A*Sept. 10, 1982.

Tom N. Thompson, Shreveport, La., Gary G. Grindler, Nickolas P. Chilivis, Randy Rogers, Kenneth G. Menendez, Atlanta, Ga., for defendant-appellant.
D. H. Perkins, Jr., Asst. U. S. Atty., Shreveport, La., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GEE, RANDALL and TATE, Circuit Judges.
PER CURIAM:


1
This court affirmed the conviction of appellant, William Archie Williams, on Count I (charging a violation of 18 U.S.C. § 656) and Counts II and III (charging violations of 18 U.S.C. § 1014) of the indictment obtained on October 19, 1979.  639 F.2d 1311 (5th Cir. 1981).  Appellant received a prison sentence of six months as to Count III and five years probation as to Counts I and II together.  The Supreme Court reversed the judgment of this court affirming appellant's convictions under 18 U.S.C. § 1014 and remanded the case to us "for further proceedings consistent with this opinion."  --- U.S. ----, 102 S.Ct. 3088, 3095, 73 L.Ed.2d 767 (1982).  The validity of appellant's conviction under 18 U.S.C. § 656 was not submitted to the Supreme Court and is not affected by its decision.  We hereby remand this case to the district court for further proceedings consistent with the opinion of the Supreme Court.


2
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980